Citation Nr: 0805618	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to 
December 1988.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted service connection and 
assigned a 50 percent disability rating for PTSD, effective 
from April 13, 2004.  

In his September 2005 substantive appeal, the veteran 
requested a formal hearing before a Decision Review Officer 
at the RO.  In May 2006, he withdrew his request for a 
hearing.  


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, his PTSD 
results in occupational and social impairment with 
deficiencies in most areas; however, there is no objective 
evidence of symptoms such as spatial disorientation, speech 
intermittently illogical, obscure, or irrelevant, or neglect 
of personal appearance and hygiene.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, and no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, 
and Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, notwithstanding the statements by the veteran's 
psychiatrist, the evidence contains both positive and 
negative evidence to support an increased rating for the 
entire rating period.  Thus, staged ratings are inappropriate 
on this record.  

PTSD is rated under the general rating formula for mental 
disorders found under 38 C.F.R. § 4.130 after Diagnostic 
Code 9440.  The RO assigned a 50 percent disability rating 
for the veteran's PTSD disability.  On appeal, the Board will 
consider the criteria for the two higher ratings (that is, 
70 percent and 100 percent) to determine whether an increased 
rating is warranted.  

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: spatial disorientation; 
neglect of personal appearance and hygiene; speech 
intermittently illogical, obscure, or irrelevant; suicidal 
ideation; obsessional rituals which interfere with routine 
activities; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 
(symptoms reordered to facilitate application to this 
veteran's condition).  
The record contains: lay statements by the veteran; three 
compensation and pension (C&P) examinations (June 2006, 
November 2004, and May 2004) by Dr. Luttrell, who is the 
veteran's treating psychiatrist; progress notes by Dr. 
Luttrell; a February 2007 letter from Dr. Luttrell; a 
September 2004 Folstein Mini Mental Status Examination; an 
October 2001 letter by Dr. Malone; an April 2003 letter from 
Ms. Jonet, his counselor in South Carolina; and an April 2004 
VA Veterans Center intake evaluation (VA Vet Center report) 
by a social worker.  

Three of the criteria listed for a 70 percent rating are not 
observed by any examiners.  There are no notes relating to 
spatial disorientation.  All notes concerning the veteran's 
speech indicated that he was very verbal and intelligent.  
The June 2006 C&P examiner noted that he related a plethora 
of stories from his time in the Republic of Vietnam.  All 
notes concerning his appearance indicated that he was very 
neatly, appropriately dressed.  

There is some evidence to support aspects of other criteria.  
In the November 2004 C&P examination and in his 
September 2005 substantive appeal, the veteran indicated that 
he has had passing suicidal thoughts but did not believe he 
would actually commit suicide.  The June 2006 C&P examiner 
found the veteran had no suicidal ideation.  The May 2004 C&P 
examination report, as well as all of Dr. Luttrell's progress 
notes, are silent as to suicidal ideation.  The January 2004 
VA Vet Center report indicates that the veteran had no 
suicidal ideation.  The occasional passing thought of 
suicide, with the veteran's statements that he would not 
commit suicide, and no findings by an examiner of serious 
suicidal ideation, is not sufficient to establish the 
suicidal ideation symptom. 

As for his difficulty in adapting to stressful circumstances 
(including work or a work-like setting), the only specific 
finding in this regard is one conclusory statement in one 
examination report.  The June 2006 C&P examiner found that 
the veteran absolutely could not tolerate any clutter or 
disorganization of any kind, and that meant that he was 
poorly adapted to any sudden changes in plans-that is, he 
was very rigid and not able to be adaptable and flexible.  
Dr. Luttrell provided no  supporting details to demonstrate 
his conclusion.  None of Dr. Luttrell's progress notes, or 
any of his other C&P examination reports, ever addressed any 
inability to tolerate clutter.  His February 2007 letter 
addressing why the veteran should be assigned a 70 percent 
rating neither addressed his inability to tolerate clutter or 
his difficulty in adapting to stressful circumstances.  The 
veteran's lay statements did not discuss inability to 
tolerate clutter or difficulty in adapting to stressful 
circumstances.  

On the other hand, the record shows that after retiring from 
a successful 24-year military career, the veteran managed the 
computer center at the White House for six years.  He went 
into business with other people and was very successful 
managing Planning Research Corporation.  When his wife was 
stationed in South Carolina, he began providing financial 
planning advice to military families.  This varied work 
history belies Dr. Luttrell's conclusory statement that he is 
unable to be adaptable and flexible.  

Moreover, the record does not show that this inability to be 
flexible is a recent development.  As described in the 
November 2004 C&P examination report, when the veteran 
experienced intrusive thoughts during the moonlight wagon 
ride he went on with his wife and friends, there is no 
evidence that he stopped the ride or was unable to tolerate 
that situation, which was very stressful to him.  Rather, 
because he did not want to embarrass himself or alarm his 
friends, he merely became quiet and withdrew emotionally from 
the activity.  And in response to his anxiety about his 
irritability against his wife, the veteran has sought out 
counseling and worked to improve that situation.  And when 
the previous office holder was abusing his position, the 
veteran volunteered to be the Security Director on the Board 
of his community.  He serves so well that he has been 
approached to run for President of that Board.  On this 
record, the Board finds the evidence does not establish that 
the veteran has difficulty in adapting to changing, stressful 
circumstances.  

There is some evidence that the veteran has obsessional 
rituals, but the evidence shows that those symptoms are 
improving.  The April 2004 VA Vet Center report indicated 
that the veteran daily returned to the house to check that 
devices were turned off and each night checked the locks and 
the basement pump multiple times.  He also reorganized his 
basement 2 or 3 times per week and had a song that he felt 
compelled to repeat daily.  No obsessional rituals are 
mentioned in any of Dr. Luttrell's progress notes, in his 
May 2004 or November 2004 C&P examination reports, or in 
Ms. Jonet's April 2003 report.  Although the June 2006 
examination report indicates that the veteran has many traits 
of obsessive compulsive behavior, in Dr. Luttrell's 
February 2007 letter, he acknowledged that the obsessional 
rituals have not had a significant impact upon his daily 
functioning.  Thus, the record does not establish that the 
veteran has obsessional rituals that interfere with routine 
activities.  

Regarding panic attacks, the evidence shows that the 
veteran's condition more nearly resembles the criteria for a 
50 percent rating than a 70 percent rating.  See 38 C.F.R. 
§ 4.7 (where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned).  For a 50 percent rating, the 
record must show panic attacks more than once per week, 
whereas, for a 70 percent rating, the record must show near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively.  

The May 2004 C&P examination report is silent as to panic 
attacks, as are Dr. Luttrell's progress notes and the 
January 2004 VA Vet Center report.  Ms. Jonet's April 2003 
report notes that in December 1999, the veteran described 
symptoms that were similar to panic attacks.  Her other notes 
do not address panic attacks.  The November 2004 C&P report 
notes that the veteran had been experiencing depression since 
1991, which had affected his concentration and focus.  The 
June 2006 C&P report notes that the veteran still experienced 
some surges into deep and brief episodes of depression and 
that the episodes generally turned around but they were 
frequent and intense at the time.  In the February 2007 
letter, Dr. Luttrell stated that the veteran experienced 
periodic panic attacks that impaired his ability to function 
effectively on occasion.  While this evidence shows that the 
veteran has panic attacks on occasion and some periods of 
depression, the episodes cannot be characterized as nearly 
continuous.  Consequently, those symptoms more nearly 
approximate the 50 percent rating rather than the 70 percent 
rating. 

There is much more evidence to support the remaining criteria 
for a 70 percent rating on this record.  The veteran 
manifests impaired impulse control because he has difficulty 
in controlling his temper.  His temper is often described by 
Dr. Luttrell as explosive or he is described as having 
outbursts of rage.  There are very few incidents described 
with much detail.  The January 2004 VA Vet Center report 
recorded that the veteran once physically assaulted a boss 
and also once invited a boss to the gym in order to box with 
him, but also recorded that they were not badly hurt.  No 
other incidents involving violence are recorded.  The 
May 2004 C&P examination merely states that the veteran's 
problems had included deep problems of anger and high 
irritability affecting his marriage.  The November 2004 C&P 
report indicated that the veteran had experienced increased 
irritability against his wife and several isolated outbursts 
of rage against other individuals.  The only detail is the 
statement that he became highly enraged at another board 
member after a reported incident at the gate.  Dr. Luttrell's 
progress notes often included notes that the veteran was 
concerned about his anger problems.  The June 2006 C&P 
examination report indicated that his anger problems had 
seemed to escalate during the year and that feeling 
overwhelmed was a very high source of conflicts and 
irritation for him.  In the February 2007 letter, Dr. 
Luttrell stated that the outcome of the veteran's daily 
intense thought intrusions back to his many harrowing and 
traumatic dust-off missions in Vietnam typically resulted in 
explosiveness of his temper,  which was so severe, he 
frequently exploded at his wife and could not find inner 
peace hiking with her in the mountains-he preferred to spend 
time alone.  

On the other hand, Dr. Luttrell's progress notes indicate 
that from January 2005 to March 2006, the veteran seems to be 
experiencing more mellow moods.  And while the veteran has 
demonstrated unprovoked irritability and angry outbursts, the 
example in the rating criteria for a 70 percent rating is 
described as unprovoked irritability with periods of 
violence.  As discussed above, the veteran has not exhibited 
violence during the rating period.  

There also is conflicting evidence in the record about his 
difficulty in establishing and maintaining effective 
relationships.  The November 2004 and June 2006 C&P 
examination reports noted his frequent irritation with his 
wife.  He had explosive outbursts of temper against her.  
Yet, the veteran and his wife have been married for more than 
10 years and the veteran has expressed a desire to learn how 
to stop this irritation against his wife.  The June 2006 C&P 
report noted that the veteran had been growing more and more 
isolated from other people; he simply could not maintain 
consistent and constant close interpersonal relationships 
with others.  Yet, that examiner noted that the veteran could 
relax around other veterans (his band of brothers).  And 
while the record reflects that the veteran has shown his rage 
against a fellow Board member, the veteran remained on the 
Board after that.  Moreover, he has been approached by other 
property owners to serve as the President of their Board.  
So, even though the veteran does not like interacting with 
others, his relationships with others can not be so bad that 
there is widespread avoidance of the veteran.  Indeed, in his 
September 2005 statement, the veteran explained that because 
of his strong reaction about how the government handled the 
war in Vietnam, his friends have learned not to discuss that 
topic with him.  But that indicates that he has friends who 
talk to him about other topics.  Indeed, his statement 
pointed out that while he has a progressive need to isolate 
himself from others, he goes to social occasions initiated by 
his wife.  He pointed out that only through the efforts of 
his wife has he been able to have any  social life.  He 
asserted that it is uncomfortable to be around social 
settings, but at least he tries.  The veteran sees his family 
in Texas once or twice each year.  So, while the veteran has 
difficulty in maintaining effective relationships, he does 
not seem unable to do so.  

In sum, with respect to the nine specified symptoms set forth 
in the criteria for a 70 percent rating for PTSD, there is no 
evidence of the first three, some (but insufficient) evidence 
of the fourth through seventh symptoms, substantial evidence 
of the eighth and mixed evidence of the ninth symptom.  In 
this regard, the veteran's treating psychiatrist acknowledged 
in his February 2007 letter that when the veteran's condition 
is considered from the point of view of the specific symptoms 
listed in the criteria for a 70 percent rating, it is true he 
does not exhibit all of the specific symptoms.  

But the evaluation of PTSD does not involve a mathematical 
formula with a mechanical application of the evidence to the 
symptoms listed in the schedule of ratings for mental 
disorders.  Essentially, the listed symptoms are merely 
manifestations of the condition that would warrant assigning 
a 70 percent rating for the following:  occupational and 
social impairment, with deficiencies in most areas, such as 
school, work, family relations, judgment, thinking, or mood.  
38 C.F.R. § 4.130 (areas reordered to facility application to 
this veteran's condition).  The veteran does not go to 
school, so that area is not relevant here.  

While the veteran is retired and does not work for a salary, 
he does serve on the Board as the Security Director for his 
gated community.  And as described above, while the veteran 
appeared to be embarrassed about his outbursts at some of 
those meetings, they did not manifest an occupational 
impairment sufficient to prevent others from asking him to 
run as President of that Board.  Given that the property 
owners have selected him as the one to oversee security 
matters pertaining to their property and subsequently sought 
to have him serve as the president of that association 
relating to their property, the record does not establish 
that there is any occupational impairment due to the 
veteran's PTSD.  

There is more evidence of social impairment, however.  With 
respect to family relationships, the veteran frequently has 
outbursts of temper against his wife. While not one of these 
outbursts is described with any detail, discussions of his 
irritability problem against his wife are pervasive in the 
record.  The record shows his son and daughter live in Texas 
and that he visits them once or twice each year, but that he 
becomes irritable and impatient after a while with his 
grandchildren.  And he has, on one occasion, foregone a visit 
to his family in Texas at Thanksgiving because of his 
anger/irritability issues.  

The record does not show that his judgment is deficient, for 
he seeks treatment, takes his medications, and tries to 
implement the plans of his counselors.  As for his thinking, 
his statements reflect logical arguments, organized in a 
reasonable fashion.  But he frequently experiences intrusive 
thoughts that impair his social functioning.  The medical 
evidence shows that when he experiences reminders of his 
military experiences, he does not want to be near people, and 
if he is near people at the time, he withdraws emotionally.  
In addition, the veteran's difficulty in controlling his 
anger reflects a deficiency in mood that impairs his social 
functioning because he lashes out at the people around him.  
And then he goes hiking for hours to get control over his 
impulses.  

The Global Assessment Functioning (GAF) scores provide 
further support that the veteran's disability does not fit 
squarely into the criteria for a 70 percent rating.  The GAF 
score serves as a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), p. 32).   A GAF score of 61 - 
70 is defined as "Some mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful personal 
relationships.  A GAF score of 51 - 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Ibid.  A GAF 
score of 41 - 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid. A GAF score of 31 - 40 is defined as 
"Some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; a child ...)."  Ibid.  

The veteran's GAF scores have consistently been either 43 or 
44.  As identified above, such scores reflect either serious 
symptoms or a serious impairment in either social, 
occupational, or school functioning.  They do not reflect 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, or else the 
scores would have been between 31 and 40.  Just as with the 
analysis of the individual symptoms and with the application 
of the general criteria, the GAF scores appear to indicate 
the veteran's condition warrants more than a 50 percent 
rating, but does not squarely warrant a 70 percent rating.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 4.3.  In addition, where there is a question as to which of 
two evaluations shall be applied the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  Here, there is evidence to support several symptoms 
listed in the 70 percent rating criteria, there is definite 
social impairment with deficiencies in family relationships, 
thinking, and mood, and there is a GAF score that indicates a 
serious impairment in social functioning.  Thus, reasonable 
doubt will be resolved in favor of the veteran and an initial 
rating of 70 percent will be assigned.  

A rating higher than 70 percent is clearly not warranted on 
this record.  For a 100 percent rating, the evidence must 
show total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusional or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (general rating formula for mental 
disorders).  There are no findings of any of the criteria for 
a 100 percent rating.  

At most, in the April 2004 VA Vet Center report, the examiner 
noted that the veteran's explosive temper seldom resulted in 
physical violence.  The veteran's representative argues that 
that is evidence of grossly inappropriate behavior.  But the 
examiner's notes indicate that the physical violence had 
occurred in the past on only two occasions and that no one 
had been badly hurt.  There is no evidence that during the 
relevant rating period the veteran's engaged in physical 
violence.  As to any other kind of grossly inappropriate 
behavior, the record shows that the veteran frequently 
becomes angry and has outbursts of rage, and on more than one 
occasion, has exhibited anger at Board meetings involving 
security issues at his gated community.  There is 
insufficient detail to conclude that these episodes rise to 
the level of being "grossly inappropriate behavior," but 
even if they could be so characterized, that evidence 
supports only one of the criteria for a 100 percent rating.  

The Board acknowledges that the symptoms recited in the 
criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.

In this regard, the record shows that the veteran attends 
Board meetings, intending to serve as Security Director on 
the Board until his term expires.  And while he becomes 
impatient and angry with his grandchildren, the record shows 
that he has contact with his family living in Texas once or 
twice per year, he attends annual school reunions, and that 
he has friends that upon his wife's initiative, he sometimes 
socializes with.  He is comfortable with fellow veterans.  
The Board concludes that both total occupational and total 
social impairment, required for assignment of a 100 percent 
rating, is not demonstrated on this record.  

As for staged ratings, the Board notes that notwithstanding 
Dr. Luttrell's comments that the veteran's condition is 
worsening, the progress notes from his therapy sessions show 
that the veteran is becoming more mellow and less irritable.  
And there is both positive and negative evidence concerning 
an increased rating throughout the entire rating period.  
Thus, the Board finds that staged ratings are not warranted 
here and an increase to a 70 percent rating, and no higher, 
is warranted on this record.    

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's claims folder (that contained his 
service medical records), by obtaining VA treatment records, 
and by conducting three C&P examinations.  The veteran asked 
VA to obtain Dr. Luttrell's treatment records, but 



the veteran thereafter obtained them and submitted them to 
VA.  Since there are no outstanding requests for assistance. 
VA has met its duty to assist the veteran.  


ORDER

A disability rating of 70 percent, and no higher, for PTSD is 
granted, subject to the regulations governing the payment of 
VA monetary benefits.    
  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


